HARDY, Judge.
.The issue presented in this suit is identical with that considered ' by this Court in Louisiana State Board of Medical Examiners v. Karas, La.App., 85 So.2d 354.
For the reasons assigned in the cited case it is ordered, adjudged and decreed that defendant’s exception of want of authority be and it is hereby sustained; the judgment appealed from is annulled and set aside and this case is remanded to the Honorable the Twenty-Sixth Judicial District Court in and for the Parish of Webster, State of Louisiana, for further proceedings not inconsistent with this opinion.